Citation Nr: 1739147	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2017, the Veteran and his spouse testified before the undersigned.  A transcript of the hearing is of record. 

In connection with the Veteran's claim, the Board requested a Veterans Health Administration (VHA) expert medical opinion in May 2017.  The May 2017 VHA opinion has been associated with the record, and a copy provided to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2017, the Veteran submitted additional argument and evidence pertinent to his appeal in response to the May 2017 VHA expert's opinion.  The Veteran specifically indicated that he did not waive AOJ consideration of the evidence submitted and requested that the Board remand the case to the AOJ for consideration of the new evidence in the first instance.  As such, a remand is required.  38 C.F.R. § 20.1304(c).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim, with specific consideration of the May 2017 VHA expert's opinion and the August 2017 evidence and argument submitted by the Veteran in response.  If the benefit sought on appeal remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


